Citation Nr: 1236126	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1964 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  In his June 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before a member of the Board at the RO.  In a statement dated on January 26, 2011, he indicated that he was awaiting his Board hearing.  

Thereafter, a report of contact dated December 7, 2011 shows that a person from Congressional called the RO and stated that the Veteran did not want a hearing and never did.  However, a hearing request may only be withdrawn by the Veteran or by his representative with his consent.  See 38 C.F.R. § 20.702(e).  Additionally, in January 2012 correspondence was sent to the Board from the Veteran's Congressman which included a copy of the Veteran's January 2011 statement indicating that he was awaiting his Board hearing.  

In light of the above, in January 2012 the Board asked the Veteran's representative to clarify whether or not the Veteran still wanted to be scheduled for a hearing before a member of the Board at the RO.  The Veteran's representative submitted a statement in April 2012; however, this statement did not respond to the Board's request for clarification and no mention was made of the Veteran's hearing request.  Therefore, in accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the RO, in accordance with his June 2010 request.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b).  After the hearing, return the file to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

